Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 29, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Stephen J. Markman
  147440(44)(45)(46)(47)                                                                                 Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano,
                                                                                                                    Justices


  COMMERCE AND INDUSTRY INSURANCE
  COMPANY, AIU INSURANCE COMPANY, and
  AMERICAN HOME ASSURANCE COMPANY,
           Plaintiffs-Appellants,                                 SC: 147440
                                                                  COA: 311104
  v                                                               Court of Claims: 10-000077-MT

  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ______________________________/

        On order of the Chief Justice, the motions for temporary admission under MCR
  8.126(A) are GRANTED and the following out-of-state attorneys are admitted for the
  purpose of appearing in this case: William M. Sneed, Tracy D. Williams, Peter D.
  Edgerton, and Lisa E. Schwartz.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 29, 2013
                                                                             Clerk